ALD-142                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1101
                                     ___________

                             MARILYN KENT, Appellant

                                           v.

                               MICHAEL HERIDIA
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 11-cv-07791)
                      District Judge: Honorable Juan R. Sanchez
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    March 29, 2012

                Before: SLOVITER, FISHER and WEIS, Circuit Judges
                           (Opinion filed: April 13, 2012)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM.

      Marilyn Kent appeals pro se and in forma pauperis from the United States District

Court for the Eastern District of Pennsylvania’s order dismissing her complaint. Because


                                           1
this appeal does not present a substantial question, we will summarily affirm the District

Court’s order. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

                                              I.

       In December 2011, Kent filed suit against Michael Heridia, from whom she

apparently leased a barn in Bucks County, Pennsylvania, to house her horses. Her

complaint asserted that Heridia had violated several criminal statutes when, in 2002, a

loud piece of machinery that he was using scared one of her horses, causing it to injure

itself and leaving it unable to race. Kent stated although she reported the incident to the

Dublin, Pennsylvania police, they did nothing “to uphold the crimes code” due to their

corruption. She also seemed to assert that Heridia discriminated against and harassed

her, and would not allow a veterinarian to check on the horse. Kent’s claim for relief

stated that she sought $5 million for “crime, corruption, loss and inability to proceed”

because “this horse was a winner.”

       The District Court granted Kent’s motion to proceed in forma pauperis and at the

same time dismissed the matter under 28 U.S.C. § 1915(e). The District Court first

explained that, Kent, as a private citizen, did not have the right to bring a criminal case

against Heridia. Additionally, she could not bring a breach of contract action under the

District Court’s diversity jurisdiction because both she and Heridia are Pennsylvania

residents. Finally, the District Court stated that the events giving rise to the complaint

occurred in 2002, and thus, “[r]egardless of what type of action plaintiff is attempting to

bring . . . it is now time-barred and must be dismissed for that reason.”
                                              2
       Kent now appeals.


                                               II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal of a complaint under 28 U.S.C. § 1915(e)(2) is plenary.

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). If a complaint is vulnerable to

dismissal, a district court generally must first permit the plaintiff to file a curative

amendment. See Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247,

252 (3d Cir. 2007) (observing that in civil rights cases, “leave to amend must be granted

sua sponte before dismissing” the complaint). However, dismissal without leave to

amend is justified on grounds of bad faith, undue delay, prejudice, or futility. Alston v.

Parker, 363 F.3d 229, 235-36 (3d Cir. 2004).

       Here, the District Court did not err in dismissing the complaint without providing

Kent with an opportunity to amend her complaint, because any such amendment would

be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). As

the District Court determined, it was apparent from the face of the complaint that the

allegations, to the extent that they even constituted actionable claims, were time-barred.

Although the statute of limitations is an affirmative defense, a district court may sua

sponte dismiss a complaint under § 1915(e) where the defense is obvious from the

complaint and no further development of the record is necessary. See, e.g., Fogle v.

Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006).

                                               3
         In this case, the events that gave rise to the complaint occurred in 2002. Kent did

not, however, file her federal cause of action until 2011. To the extent that she sought to

raise a breach of contract or tort claim due to the injuries to her horse, those claims are

subject to statutes of limitations of two and four years, respectively. See 42 Pa. Cons.

Stat. Ann. § 5525 (breach of contract claims); 42 Pa. Cons. Stat. Ann. § 5524(7) (tort

claims). In addition, insofar as Kent sought to raise a civil rights claim against the Dublin

police department, such a claim is subject to Pennsylvania’s two-year statute of

limitations for personal injury claims. See Lake v. Arnold, 232 F.3d 360, 368 (3d Cir.

2000); 42 Pa. Cons. Stat. Ann. § 5524(7). Accordingly, it is apparent from the face of the

complaint that the statutes of limitations expired well before Kent filed suit in federal

court.

         Finally, the District Court correctly concluded that Kent cannot bring any type of

criminal claim against Heridia, as private persons do not have a “judicially cognizable

interest in the prosecution . . . of another.” See Linda R.S. v. Richard D., 410 U.S. 614,

619 (1973).

         For these reasons, we conclude that this appeal presents “no substantial question,”

and will therefore summarily affirm the District Court’s judgment. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.




                                               4